DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References previously cited are provided in a previous Office Action.  References not previously cited are found per the attached PTO-892 for this Office Action.   
A reply to the Applicants' arguments is presented after addressing the Claims.

Claim Objections
Claims 16, 26, 27, and 28 are objected to because of the following informalities:  the word “coupleable” should be replaced with the word “couplable”.  Appropriate correction is required.

Examiner Notes:
The phrase “electromagnetic compatibility” is a feature that is considered as being provided by the presence of metallic parts as defined in the instant Specification (instant Specification page 4 lines 20-22) where electromagnetic compatibility is provided with sufficient shielding (instant Specification page 9 lines 18-19).
The phrase “plug connections” is considered as applicable to the definition with the instant Specification where plug connections are compatible with coolant ports of the battery modules.

Claim Rejections 35 U.S.C 103
Claim(s) 11, 13, 14, 16, 18, 20-21, 25, 26, and 27 is/are rejected under 35 U.S.C. 103 as being obvious over Oogami et al. [Oogami] (US 2002/0102457) in view of Michelitsch (US 2014/0154602) and in view of You et al. [You] (US 2015/0194714).
Regarding Claim 11:
Oogami discloses:  A modular system for traction batteries of motor vehicles (Oogami Title and [0002]) comprising: multiple battery modules comprising respective battery cells (two multi-cell structure batteries disclosed in Oogami Figure 2 with group items 1A [0015], [0047]), the battery modules are electrically connected--and thus are configured to be electrically connected--to one another in modular manner to produce different variants of traction batteries because Oogami discloses group batteries (Oogami [0047]) are comprised of different series or parallel connected batteries (Oogami [0005]-[0006], [0085]). 
Although Oogami discloses each battery module is arranged in a water proof case that is cooled with cooling air flow (Oogami [0051] water-proof case items 1A of Figure 2, Figure 17A and 17B), Oogami doses not specifically disclose the case is fluid tight.
On the other hand, Michelitsch discloses employing a closed-circuit cooling air flow arrangement with a heat exchanger that is comprised with a sealed battery case (Michelitsch item closed loop 28 and 30 Figure 4, [0014], [0028], [0055], [0061] and Figure 4 item 12 housing) where water and gas tightness of the storage device prevents corrosion  of connecting cell  joints while cooling the cells having heat exchanging cell connection joints which optimizes cooling (Michelitsch [0014], [0028]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided a Michelitsch-taught closed cooling air circuit with a fluid tight battery case as the battery case for Oogami to prevent corrosion of cell joints of the Oogami battery cell connections while also providing corrosion resistant heat exchanging cell joints as further taught by Michelitsch to optimize cooling 

The Oogami battery modules each have a mechanical interface by means of which the battery modules are attachable to an underside of a motor vehicle by employing a tray attaching with screws (Oogami [0051], [0083] Figure 6 and Figure 2 item T).
Although Oogami fluid tight housings comprise at least one coolant port (Oogami Figure 17 items D [0114]), Oogami does not disclose the at least one coolant port that is or are also formed with integrated cooling ducts for flowing a coolant for cooling the respective battery cells, the integrated cooling ducts provided in a wall of the modular housing and thereby separated from the fluid-tight chamber. 
On the other hand, You teaches of a vehicle battery cells comprised in a battery module housing (module case item 40 Figure 6 [0049], [0051], [0063]) wherefore one or each modular housing comprises at least one coolant port within a wall that surrounds a battery module housing and each are formed with integrated cooling ducts therein for flowing a coolant that cools the respective battery cells, the integrated cooling ducts are provided in a separate wall, exterior to  the modular housing  (Figure 6 and Figure 10, cooling channels  33 a and b, [0015], [0018], [0050], [0054]) and are thereby separated from a housing chamber where the cells are (You Figure 6, [0054])..
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added an additional separate wall with cooling ducts as taught by You and at least one coolant port that is also formed with integrated cooling ducts for flowing a coolant for cooling the respective battery cells, the integrated cooling ducts provided in a separate added exterior wall of the Oogami modular housing, to the cool module battery cells and which is thereby separated from the Oogami fluid tight chamber.

Regarding Claim 12, modified Oogami discloses the limitations set forth above wherefore the Oogami modular system has a housing comprising integrated cooling ducts and at least one coolant port for a coolant for cooling the battery cells (Oogami Figure 2 inlet and outlet cooling flow ports—see arrows; [0051] and [0114]).
Regarding Claim 13, modified Oogami discloses the limitations set forth above wherein the Oogami modular system comprises coolant lines with plug connections which are compatible with the coolant ports of the battery modules.
Although Oogami does not explicitly disclose wherein the Oogami modular system comprises coolant lines with plug connections which are compatible with the coolant ports of the battery modules, Oogami does disclose ducts that are  installed to communicate between the passenger compartment and each water-proof battery case and thus the cooling line, or duct, connects or is  installed with implicit compatible connections, or plugging components, to connect--or plug--connections into the battery module and thus the connections are compatible with the coolant ports of the battery module—two shown for each battery module (Oogami Figure 2 duct item D and battery case B [0051]).  
Regarding Claim 14, modified Oogami discloses the limitations set forth above and discloses wherein the battery modules comprise respective data interfaces--or connections--for the monitoring of at least one operating parameter of the battery cells with wires that transmit each cell voltage and temperature to the cells’ controller (Oogami [0058]).
Regarding Claims 16, 26, and 27, modified Oogami discloses the limitations set forth above and further discloses wherein the battery modules comprise respective connection sites by means of which the battery modules are electrically couplable to each other at least indirectly by way of coupling by way of the vehicle floor as battery modules attaching under the floor of the vehicle are attached to each other by way of the vehicle floor to which the modules are attached (Oogami [0051] and Figure 2). 
Regarding Claim 18, modified Oogami discloses the limitations set forth above.  Oogami additionally discloses the modular system comprises modular housings are covered by a shell and each module comprises one housing cover and thus the modular system comprises a shell covering two different module housings (Oogami Figure 2 items 1a and shell structure comprising open items D--with arrows--around module housings B—the shell structure is shown item T ibid. [0051]).  
Regarding Claim 21, modified Oogami discloses the limitations set forth above and discloses wherein the battery modules comprise respective data interfaces for the monitoring charge and discharge rates of batteries via connectors or interfaces in the battery housing (Oogami Figure 1, [0007], [0058], [0095], [0107]) and thus monitors the change of at least one operating parameter of the battery cells.

Claims 15, 23, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oogami et al. [Oogami] (US 2002/0102457) in view of Michelitsch (US 2014/0154602) and in view of You et al. [You] (US 2015/0194714) as applied to Claims 11-12 above, in view of Galamb (US 2015/0375623). 
Regarding Claims 15 and 23-24, modified Oogami discloses the limitations set forth above. 
Although Oogami does not disclose wherein the battery modules each comprise a shield for electromagnetic compatibility, Galamb teaches of a vehicle battery module comprised of multiple battery cells or battery modules wherefore a vehicle battery shielding is provided with a base plate comprised within the walls or covers of a housing for a vehicle battery to improve the electromagnetic compatibility of the battery module (vehicle battery [0026]-[0028]).
Although Galamb teaches incorporation of shielding for a vehicle battery, Galamb also teaches the battery comprises a multiplicity of battery cells or battery modules which incorporate electromagnetic shielding (Galamb [0003], [0022]) and thus suggests the incorporation of the shielding for each vehicle battery module of a vehicle. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have included a Galamb-electromagnetic shield within in each vehicle battery module of Oogami to improve the electromagnetic compatibility of every vehicle battery module as further taught and suggested by Galamb. 
Regarding Claim 28, modified Oogami additionally discloses the limitations set forth above and Oogami further discloses wherein the battery modules comprise respective connection sites by means of which the battery modules are electrically couplable to each other at least indirectly by way of coupling by way of the vehicle floor as battery modules attaching under the floor of the vehicle are attached to each other by way of the vehicle floor to which the modules are attached (Oogami [0051] and Figure 2). 

Claims 15, 23, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oogami et al. [Oogami] (US 2002/0102457) in view of Michelitsch (US 2014/0154602) and in view of You et al. [You] (US 2015/0194714). as applied to Claims 11-12 above, in view of Müller (DE 102011052515 with Google English Machine Translation).
Regarding Claims 15, 23, and 24, Oogami discloses the limitations set forth above.
Although Oogami discloses a vehicle battery comprising a modular system of multiple battery modules adjacent to each other (Oogami two multicell battery groupings, Figure 2 and [0051]), Oogami does not disclose wherein each of the battery modules each comprise a shield for electromagnetic compatibility. 
On the other hand, Müller teaches of a vehicle traction battery comprised with shielding for electromagnetic compatibility from the battery and the surrounding environment by arranging the shielding in the battery housing which is comprised of metal foil or mesh (effective shielding of electromagnetic radiation; Müller Abstract, [0009]-[0010], [0014], [0031]).
Although Muller only teaches incorporation of shielding for one vehicle battery module, Müller does teach the incorporation of the shielding for a vehicle battery and thus suggests the incorporation of the shielding part for each vehicle battery because the operation of a vehicle battery requiring a shielding arrangement required for one battery would be expected by one of ordinary skill in the art to require shielding for an adjacent vehicle battery or battery module in order to provide the adjacent battery module the same required electromagnetic shielding.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have included an electromagnetic shield as taught by Muller within each vehicle battery module of Oogami to provide electromagnetic compatibility of each adjacent vehicle battery module.
Regarding Claim 28, modified Oogami additionally discloses the limitations set forth above and Oogami further discloses wherein the battery modules comprise respective connection sites by means of which the battery modules are electrically couplable to each other at least indirectly by way of coupling by way of the vehicle floor as battery modules attaching under the floor of the vehicle are attached to each other by way of the vehicle floor to which the modules are attached (Oogami [0051] and Figure 2). 

Claims 17, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oogami et al. [Oogami] (US 2002/0102457) in view of Michelitsch (US 2014/0154602) and in view of You et al. [You] (US 2015/0194714).as applied to Claims 11, 12, and 13 above, in further view of Kyung Geun Pak [Pak] (Destructive disassembly of bolts and screws using impact Digital Commons @ NJIT, 05-31-2002).
Regarding Claims 17, 29-30, Oogami discloses the limitations set forth above.  Although Oogami discloses wherein the battery modules are fastenable to a tray by means of their mechanical interfaces to the underside of a motor vehicle (Figure 2 see small T shaped implements or screws or bolts in tray “T” [0051] and See AREA A above), Oogami does not explicitly disclose the battery modules are fastenable in a manner which permits movement of the battery modules in a vehicle transverse direction in response to a side impact of the motor vehicle. 
Examiner note:  Here, a transverse direction is considered as a direction of about 90 degrees from a forward or reverse direction of a vehicle (sideways direction). 
On the other hand, it is known in the art that destructive disassembly occurs due to a side impact of screws as taught by Pak (page  18 and pages 18-19 bridging paragraph and Figure 2.2).  Thus, an Oogami vehicle-attached battery module screw  undergoing a side impact would be expected by one of ordinary skill in the art to undergo a destructive disassembly and would also be expected by one of ordinary skill in the art to result in screw destruction which would further be expected loosen the screw-fastened battery modules held by failed screws in response to a side impact of the vehicle.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have a side impact destructively disassemble a screw as taught by Pak to permit movement of the Oogami battery modules in a vehicle transverse direction in response to a side impact of the motor vehicle due to a side impact experienced by a screw that holds the Oogami battery modules. .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oogami et al. [Oogami] (US 2002/0102457) in view of Michelitsch (US 2014/0154602) and in view of You et al. [You] (US 2015/0194714).as applied to Claims 11-12 above, in view of Müller DE 102011052515 with Google English Machine Translation) and in father view of view of Matsuoka (JP 2008-004508 with/ Espacenet Abstract and English mach. translation). 
Regarding Claim 19, modified Oogami discloses the limitations set forth above.
Oogami does not disclose A) the housing shell is an extruded part and does not disclose B) the housing covers are injection molded parts.
On the other hand to B), Müller discloses forming at least two battery housing parts for electric vehicle traction batteries by encapsulating a preformed housing part with an injection molding process wherefore such provides controlled flow process for reinforcing fibers embedded in the battery housing parts that surround the battery ([0001]-[0002], [0004], [0006], [0014], [0025] Figure 1). 
Although Müller does not specifically teach the battery parts which surround the battery are housing covers, because the battery housing parts surrounds the traction battery the at least two Müller battery parts cover the battery and therefore such battery parts are traction battery covers. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed an injection molding process to have made Muller-taught housing covers comprised with reinforcing fibers in the battery housing of Oogami.
Regarding A):
Matsuoka teaches of vehicle batteries within a shell that attaches to the lower surface of a vehicle body  where the shell, or casing, made of extruded material, that forms an accommodation space that surrounds the battery cells and prevents water intrusion ([0001]-[0002], [0015][0025], [0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a Matsuoka-taught housing shell made of extruded material that forms an accommodation space that surrounds battery cells and prevents water intrusion in the Oogami battery housing.

Response to Arguments
Applicant’s Arguments in regard to the amendment of 05 January 2022, with respect to Claims 11, 13-19, 21, 23-24, 26-28 and 30-have been fully considered and are persuasive due to the amendment.  As such the  rejections of Claims 11, 13-19, 21, 23-24, 26-28 and 30 of the prior Office Action of 13 October 2021 are withdrawn.   
The new references Michelitsch, You and Pak have been added to the rejections for Claims 11, 13-19, 21, 23-24, 26-28 and 30 as applied above.
Regarding the previously applied references, Applicant argues {page 8-9 of 12} that Oogami shows housings which are not fluid tight as each water proof case is open via ducts to receive air that impinges upon cells. This argument is persuasive.
In response, Michelitsch  is applied to rejections  to teach employing a closed air-cooling loop as part of the casing  provides cell connections having heat transport properties while preventing corrosion as a result of the improved water and gas tightness (Michelitsch [0014], 0028], [0055],[0061] Figures 2 and 4 items 12, 28, 30).  Here, it would be expected by one of ordinary skill in the art that a closed cooling loop means the loop is closed to other substances and thus closed to other fluids--and thus fluid tight. 
Applicant also argues {pages 9-10 of 12}:  A) That the references of Muller and or Matsuoka do not remedy the deficiencies of Oogami and also do not disclose where a plurality of modular housings are each provided with dedicated integrated cooling ducts which are adjacent to but separate from the fluid-tight chamber in which cells are aligned  B) That the Matsuoka shell holder might be suitable for extrusion but the housing in which they sit is not. 
In response to A), Claims do not require the argued limitations of where a plurality of modular are each provided with dedicated, integrated cooling ducts which are adjacent to but separate from the fluid tight chamber in which cells are aligned.  As such, the argument is not commensurate with the scope of the claims. 
In response to B), Matsuoka teaches that a vehicle battery case comparing cells is made of extruded aluminum (Matsuoka [0020]).  Claim 19 disclose that the housing shell is an extruded part.  Because the claimed housing shell encloses the cells and because the Matsuoka case also encloses cells, the case of Matsuoka is suitable for being of a housing shell that encloses cells.  The reference of Matsuoka is relied upon to teach from what a vehicle case that encloses batteries is made.  Because Oogami also discloses that batteries are also to be employed for vehicles (Oogami Figure 2 [0051]), and because the reference of Matsuoka is not found to teach away from Oogami, the teachings of Matsuoka are comparable with the disclosure of Oogami.

Applicant further argues {pages 10-11 of 12}:  That the references of Galamb and Muller suggest the use of only one housing being used whereas Oogami teaches of employing a plurality of housings. 
In response, Although Galamb teaches incorporation of shielding for a vehicle battery, and also teaches the battery comprises a multiplicity of battery cells or battery modules which incorporate electromagnetic shielding (Galamb [0003], [0022]) and thus suggests the incorporation of the shielding for each vehicle battery module. 
Further regarding Muller, Oogami discloses employing two battery modules that are adjacent to each other (Oogami Figure 2 and [0051]).  Although Muller only teaches incorporation of shielding for one vehicle battery module, Muller suggests the incorporation of the shielding part for each vehicle battery because the operation of a vehicle battery requiring a shielding arrangement required for one battery module would be expected by one of ordinary skill in the art to require shielding for an adjacent vehicle battery or battery module to provide the adjacent battery module the same electromagnetic shielding . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON J GRESO/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722